Citation Nr: 0929655	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include a bipolar disorder and 
post-traumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 
10 percent for chronic otitis media.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent urinary tract infections and 
vaginitis.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right ganglion cyst.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

When the case was previously before the Board, in November 
2007, it was remanded for procedural and evidentiary 
development.  Except as discussed in the remand below, the 
requested development has been accomplished and the Board 
will proceed with its review of the appeal.  

In a statement dated in June 2009, the Veteran claimed that 
her service-connected genitourinary disorders led to her 
hysterectomy in November 2005.  That claim has not been 
developed for consideration by the Board and it is referred 
to the agency of original jurisdiction (AOJ) for appropriate 
disposition.  

In her September 2004 substantive appeal, the Veteran 
asserted that her service-connected ear infections were worse 
and that the ringing in her ears should be considered.  
Ringing in the ears, or tinnitus, is a separate disability 
for which service connection has not yet been determined.  
The claim for service connection for tinnitus is referred to 
the AOJ for appropriate disposition.  

The issues of entitlement to service connection for carpal 
tunnel syndrome of the left wrist and an acquired psychiatric 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current respiratory disorders were not 
present during her active service and are not etiologically 
related to service.

2.  The Veteran's current hypertension was not present during 
her active service, manifested within the first post-service 
year, or etiologically related to service.

3.  The service-connected chronic otitis media is manifested 
by dry, scaly auditory canals, without any other abnormality.  
There is no abnormality of the tympanic membranes, middle or 
inner ears, or associated hearing loss.  

4.  The Veteran's vaginitis is manifested by flare-ups that 
are controlled by treatment and approximate a frequency where 
continuous treatment would be required for control.  The 
evidence does not show that symptoms are not controlled by 
continuous treatment.  

5.  The service-connected recurrent urinary tract infections 
require the wearing of absorbent materials which must be 
changed less than 2 times per day.

7.  The service-connected right ganglion cyst is manifested 
by history only, without current residuals.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  The criteria for a disability rating in excess of 10 
percent for chronic otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 6100, 6200, 6201, 6210 
(2008).  

4.  The criteria for a separate disability rating of 10 
percent, and no more, for vaginitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7611 (2008).  

5.  The criteria for a separate disability rating of 20 
percent, and no more, for recurrent urinary tract infections 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a (2008).  

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a right ganglion cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 7800-7805, 7819 
(2002), (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the entire claims file.  However, it 
will not repeat or restate the entire file.  The following 
discussion is limited to the evidence the Board finds 
pertinent to each claim.  The Board finds that the evidence 
that is not discussed is not pertinent.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The current appeal arises from the Veteran's claims for 
service connection received in August 2001.  In September 
2001 and August 2003, she was sent a notice that fully 
complied with the requirements of the VCAA, as pertains to 
service connection.  While the August 2003 letter was sent 
after the initial decision in April 2003, the Veteran's 
claims were readjudicated in the July 2004 statement of the 
case and the May 2009 supplemental statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

An April 2003 rating decision granted service connection for 
chronic otitis media, recurrent chronic urinary tract 
infections and vaginitis, and ganglion cyst of the right 
wrist, each rated as 10 percent disabling.  The Veteran has 
appealed with respect to the initially assigned ratings for 
her service-connected disabilities.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, no additional 38 U.S.C.A. § 5103(a) 
notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under the VCAA with respect to the Veteran's initial rating 
claims.

Regarding her service connection claims decided herein, the 
Board notes that the notice letters of September 2001 and 
August 2003 did not inform the Veteran regarding the 
assignment of disability ratings and effective dates in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Veteran is not prejudiced.  As the 
Board is denying her service connection claims, any questions 
with respect to the disability rating or effective date to be 
assigned are rendered moot. 

The Board notes that, in January 2008, the Veteran was sent 
another notice letter that fully complied with the 
requirements of the VCAA and Dingess.  However, such letter 
was returned as undeliverable.  The Board may proceed with 
adjudication at this time because, as discussed in the 
preceding paragraphs, the September 2001 and August 2003 
letters fully advised her of the information and evidence 
necessary to substantiate her claims and her and VA's 
respective responsibilities in obtaining such evidence and 
information.  Additionally, as the claims are denied herein, 
no disability ratings or effective dates will be assigned.  
Therefore, there is no prejudice to the Veteran in the Board 
proceeding with a decision at this time.  Thus, VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment records have been obtained.  Her 
available post-service treatment records have also been 
obtained, including VA and private medical records.  Medical 
records have been obtained from the Social Security 
Administration (SSA).  For the claims decided herein, the 
Veteran has had VA examinations and medical opinions have 
been obtained.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Chronic Respiratory Disability

The Veteran reports that she had respiratory problems while 
on active duty and that she continues to have respiratory 
symptoms.  

The service treatment records show lung complaints in October 
and November 1982.  The Veteran reported wheezing when short 
of breath.  In November 1982, examination showed her lungs 
were clear.  It was recommended that she stop smoking.  On 
examination for separation from service, in June 1983, her 
lungs and chest were normal.  

A December 1984 record from a private clinic reflects the 
Veteran's complaints of being sick, with a sore throat, 
drainage in the back of her throat, some cough, and some 
purulent drainage.  The cough was not especially productive.  
There was no associated shortness of breath or pleuritic 
chest pain.  She had some nausea and emesis.  Her nose had 
some drainage, but her lungs were clear.  The assessment was 
a viral upper respiratory infection, with what might be a 
chronic sinusitis component.  

In October 1985, the Veteran returned to the private clinic 
with complaints of cough, congestion, and occasional wheezing 
for the past 2 years.  Symptoms had reportedly worsened in 
the last 2 to 3 weeks.  It was exacerbated at nighttime and 
by smoking.  Examination of her head, eyes, ears, nose, and 
throat was entirely normal.  The lungs were clear.  The 
assessment was probable mild asthma.  

The Veteran again went to the private clinic, in April 1986, 
and stated that 2 to 3 weeks earlier she had an upper 
respiratory infection that settled in her chest.  She had 
residual difficulty with a cough productive of yellow sputum, 
chest congestion, occasional wheezing at night, occasional 
chills and nausea.  She had a diagnosis of asthma and had 
been given an inhaler, but it caused her chest to hurt and 
her heart to beat rapidly.  She continued to smoke.  She came 
back to the clinic several days later with continued 
complaints.  Her chest was clear to auscultation and 
percussion.  There were no wheezes, but coarse breath sounds 
were present.  The impression was a history of asthma, now 
with persistent bronchitis.  Medication was recommended.  

When the Veteran was seen at the private clinic in May 1986, 
for complaints of palpitations, there were no respiratory 
complaints.  There was no dizziness, syncope, or chest pain.  
Examination showed her chest to be clear.  In July 1986, she 
had gastrointestinal complaints.  There were no reports of 
sore throat or upper respiratory symptoms.  Her throat was 
normal and her lungs were clear.  

On admission to a private hospital for psychiatric symptoms, 
in March 1987, examination showed normal chest and lung 
expansion, normal response to percussion, and normal breath 
sounds.  

On private hospitalization in June 1990, the Veteran's lungs 
had some scattered rhonchi.  The chest X-ray showed no 
infiltrate.  The diagnosis was pulmonary congestion.  It was 
noted that she might have some mild aspiration.  Her use of 
cigarettes was noted.  She responded to treatment and her 
lungs cleared.  

Records from private physician, M. B. S., M.D., cover the 
period from July 1998 to July 2002.  In July 1998, the 
Veteran had a cough and said that, in December 1997, she 
caught pneumonia from a co-worker.  The assessment was a 
cough secondary to viral bronchitis, smoking and post-nasal 
drip.  Treatment was recommended.  In December 1998, the 
Veteran reported having a dry cough for a month and a sore 
throat.  Examination disclosed severe erythema in her 
pharynx.  Her lungs were clear to auscultation.  The 
assessment was asthma, COPD (chronic obstructive pulmonary 
disease), and nicotine addiction.  

In February 1999, the Veteran reported having a cough at 
times and scanty sputum.  Her chest was again noted to be 
clear.  The assessment was a cough.  It was recommended that 
she quit smoking.  In March 1999, she reported a cough with 
yellowish phlegm.  Her pharynx had erythema without exudate.  
Her lungs were clear.  In June 1999, the Veteran had no 
respiratory complaints.  Her throat had no exudate and her 
lungs were clear.  In December 1999, she complained of a 
cough with greenish phlegm.  Her throat had no edema or 
redness and her lungs were clear.  Pharyngitis/upper 
respiratory infection was the assessment.  

In June 2000, the Veteran complained of an acute onset of 
asthma.  Her chest had expiratory wheezes.  The assessment 
was asthma.  From July 2000 through early November 2000, her 
lungs were clear.  In November 2000, the Veteran presented 
with complaints of a sore throat and lung congestion.  Her 
nose had a thick discharge and her lungs had bilateral 
expiratory wheezing.  The assessment was asthma.  

A private clinical note, dated in early December 2000, shows 
the Veteran reported having a cough off and on.  Her chest 
was found to have bilateral mild wheezes.  The impression was 
a chronic cough.  It was recommended that she take medication 
and stop smoking.  Later in December 2000, the Veteran had a 
private psychiatric hospitalization.  The history taken on 
admission included COPD.  On examination, she denied 
shortness of breath or chest pain.  Breath sounds were clear, 
bilaterally.  

In February 2001, the Veteran complained of a cough with 
yellowish sputum.  Her lungs were clear.  The assessment was 
an upper respiratory infection.  Later that month, she 
complained of a stuffy nose.  Her lungs were still clear.  
The assessment included asthma.  In February 2002, the 
Veteran reported a sore throat.  It was observed to be 
congested with erythema.  Her lungs were clear.  Pharyngitis 
was the assessment.  

Progress notes from private physician, G. P. N., M.D., show 
clear lungs in May 2001, June 2001, October 2001, and June 
2002.  

A VA examination was conducted in February 2003.  The claims 
file was available.  The Veteran was 5 foot 63/4 inches tall 
and weighed 271 pounds.  She was losing weight following an 
initial gain.  Her activities were restricted secondary to 
fatigue, loss of sleep, shortness of breath and polyuria.  On 
examination, her lungs were clear bilaterally, but her 
expiratory phase was longer than her inspiratory phase of 
breathing.  The diagnosis was history of asthma with COPD, 
controlled with inhalers.  Pulmonary function testing was 
subsequently done.  Forced Expiratory Volume in one second 
(FEV1) was 84 percent and Forced Vital Capacity (FVC) was 
87.9 percent.  The ratio of FEV1/FVC was 80 percent.  The 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 80.3 percent.  

A VA primary care clinical note of November 2003 reflects an 
exacerbation of COPD, secondary to bronchitis and poor 
medication compliance.  A note dated later that month 
indicates the Veteran felt better but still had a persistent 
cough.  Her lungs were clear.  Pertinent diagnoses were acute 
bronchitis, unresolved, and COPD exacerbation, resolved.  

In December 2003, the Veteran reported that the cough was 
improved but still present.  It was non-productive.  She was 
still smoking, but did not think it was smoking related.  Her 
lungs were clear.  The assessment was Chlamydia 
pneumonia/psitisi/trachomatis, COPD, and tobacco use.   

On VA hospitalization in June 2004, diagnoses included COPD.  
Examination showed a frequent harsh non-productive cough.  
Her lungs had scattered rhonchi that cleared with a cough.  
She was treated with medication for bronchitis but continued 
to have upper respiratory symptoms.  It was felt these 
symptoms were unlikely bacterial in origin as there was no 
fever, no chills, and no symptoms consistent with viral upper 
respiratory infection.  

Chest X-rays studies by VA in September 2007 and November 
2007 showed the lungs to be clear.  In February 2008, a chest 
X-ray study was read as showing the heart, lungs, pulmonary 
vessels and pleural surfaces were stable.  Comparison was 
made with a November 2005 study.  The impression was that 
there were no acute findings.  

VA women's health care notes show that, on examination in 
early October 2007, the Veteran had a history of sleep apnea 
and COPD.  Her lungs were mildly diminished but essentially 
clear to auscultation, bilaterally, without rales, rhonchi, 
or wheezes.  Approximately 2 weeks later, her lungs were 
reported to be essentially clear to auscultation, 
bilaterally, without rales, rhonchi, or wheezes.  

During a November 2007 psychiatric hospitalization, the 
Veteran complained of having asthma and COPD.  Breath sounds 
were clear.  Examination showed her lungs to be clear to 
auscultation, bilaterally.  There were no wheezes.  

When seen at the ambulatory care clinic, in early February 
2008, the Veteran complained of a productive cough of 
greenish sputum, with earache and dyspnea for 2 weeks, and 
wheezing.  There had been no sore throat, sinus congestion, 
fever, chills, or night sweats.  A history of COPD was noted.  
The lungs had rhonchi, bilaterally.  The assessment was COPD.  
A chest X-ray showed no acute findings.  

A women's health care note, dated later in February 2008, 
shows the Veteran was seen for a complaint of pain and 
vaginal discharge, abdominal pain and rectal bleeding for one 
month.  She also complained of chest congestion, decreased 
coughing, and yellow to dark green secretions.  Objectively, 
her lungs were clear to auscultation, bilaterally, without 
rales, rhonchi, or wheezes.  The impression was an upper 
respiratory infection with bronchitis.  Medication was 
recommended.  

The Veteran was briefly hospitalized in March 2008, for 
complaints of chest pain.  It was noted that she had a 
history of uncontrolled diabetes mellitus, hypertension, HLD, 
hypothyroid, COPD, and schizophrenic disorder.  There were no 
electrocardiogram changes.  She was pain free after admission 
and was discharged home for outpatient follow-up and testing.  
Discharge diagnoses were chest pain and diabetes mellitus.  

The report of the July 2008 VA respiratory examination shows 
that the claims folder was reviewed.  The Veteran reported 
the onset of respiratory problems, during service, in 1978, 
when she had a severe cough while overseas.  She acknowledged 
being a chronic smoker at 2 packs a day for 30 years.  She 
had a cough off and on.  She had no specific respiratory 
treatment until about 10 years earlier.  She was currently 
being treated for COPD.  She had a history of shortness of 
breath on moderate exertion, as well as snoring.  Examination 
disclosed rales, rhonchi, wheezing, and dyspnea on moderate 
exertion.  Chest expansion was normal.  X-rays from February 
2008 showed the lungs were clear.  Pulmonary function tests, 
in March 2008, had spirometry within normal limits and there 
was no bronchodilator response.  Lung volumes revealed 
elevated findings consistent with gas trapping.  Diffusing 
capacity was mildly reduced, but normal when corrected for 
alveolar volume.  The Veteran had also had a sleep study that 
disclosed sleep apnea.  She was supposed to use a prescribed 
CPAP machine, but did not use it currently.  The diagnosis 
was COPD and sleep apnea.  The examiner expressed the opinion 
that it was less likely as not that her COPD began or was 
aggravated in service.  He explained that she complained of a 
cough in service, but no specific treatment or diagnosis was 
made in service and her problems started much later in the 
1990's and she was a heavy smoker.  

Conclusion

The Veteran feels that her current respiratory disorders are 
related to symptoms she experienced in service.  However, 
because she is a lay witness, her claim of a connection is 
not competent evidence.  Whether a current disorder is 
related to symptoms in service is a medical question 
requiring a competent medical opinion from a trained medical 
professional.  38 C.F.R. § 3.159(a) (2008); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this case, 
there is no competent medical opinion linking her current 
respiratory disorders to service or to any symptoms she may 
have experienced in service.  Pursuant to VCAA, VA has 
obtained a competent medical opinion, but that opinion is 
against a connection to service.  The medical records and 
opinions here form a preponderance of evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Hypertension

The Veteran asserts that hypertension began during her active 
service.

The service treatment records show a few elevated blood 
pressure readings during the early years of service.  There 
was a single elevated diastolic reading of 136/96 in May 1977 
and an elevated systolic reading of 160/88 in October 1978.  
These were followed by readings within normal limits during 
the remainder of her service: in December 1978, August 1979, 
March 1980, twice in October 1980, May 1981, twice in June 
1981, November 1981, and on examination for separation from 
service, in June 1983.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2008).  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In this case, there is no competent 
medical evidence of elevated blood pressure in the first year 
after the Veteran left active service.  In fact, several post 
service readings were normal.  

Following service, the Veteran was seen at a private clinic, 
for various things.  Blood pressure readings within normal 
limits were recorded in August 1984, November 1984, December 
1984, January 1985, and February 1985.  When seen for a 
urinary tract infection, in April 1985, her blood pressure 
was 132/92.  Blood pressures were again within normal limits 
in October and December 1985 and May 1986.  Her blood 
pressure was 120/90 in July 1986.  

On admission to a private hospital for psychiatric symptoms, 
in March 1987, the Veteran's pulse was 108 and her blood 
pressure was 100/76.  Her heart had a regular rhythm with 
tachycardia.  Sounds were normal.  

In June 1990, the Veteran was admitted to a private hospital 
following an attempt to kill herself with a drug overdose.  
Her pulse was 110 and her blood pressure was 160/100.  Her 
heart had a regular though rapid rate and rhythm with a 
systolic ejection murmur.  Electrocardiogram showed some 
sinus tachycardia and nonspecific changes.  With treatment, 
her blood pressure returned to normal.  

During a psychiatric hospitalization at a private facility, 
in January 1995, the Veteran had an evaluation of her high 
blood pressure.  She denied a history of seizure disorder, 
stroke, heart attack, and high blood pressure.  Her blood 
pressure was 136/90.  Her heart had a regular rate and rhythm 
with no gallops or clicks.  A I/VI systolic murmur was 
faintly noted.  An electrocardiogram disclosed sinus 
tachycardia with a question of an anterior infarction.  The 
doctor commented that the blood pressure appeared to be in 
borderline numbers.  At that point, the Veteran could be 
treated with a low salt diet and weight loss, which would be 
the most appropriate management.  The diagnosis was 
borderline hypertension.  

The Veteran returned to the private hospital in October 1996 
for worsening depression.  It was noted that her past history 
included hypertension.  Blood pressure on admission was 
within normal limits, but was subsequently 170/90.  Cardiac 
examination showed tachycardia, without murmurs, rubs, or 
gallops.  Treatment was provided and her blood pressure 
stabilized.  Discharge diagnoses included hypertension.  

During private hospitalization for otitis, in February 1997, 
blood pressure readings were within normal limits.  

Records from private physician, M. B. S., M.D., cover the 
period from July 1998 to July 2002.  In July 1998, the 
Veteran's blood pressure was within normal limits.  The 
assessment included: hypertension - good.  Blood pressure as 
within normal limits in December 1998.  It was 140/100 in 
February 1999 and the assessment was uncontrolled 
hypertension.  Increased medication was recommended.  Blood 
pressure returned to normal parameters in March 1999 and it 
was the assessment that the hypertension was better on the 
same medication.  Blood pressure was 110/90 in early June 
1999 and within normal limits later that month.  Subsequent 
blood pressures readings through July 2002 remained within 
normal limits.  

The SSA records include a December 2000 private psychiatric 
hospitalization.  A history of hypertension was noted.  Blood 
pressure was 150/92.  The diagnoses included hypertension.  

Progress notes from private physician, G. P. N., M.D., show a 
blood pressure readings within normal limits in May 2001, 
June 2001, October 2001, and June 2002.  In June 2002, the 
Veteran thought she was on too much blood pressure medication 
because she tired easily, became nauseated, and had problems 
sleeping.  After laboratory studies, medications were 
adjusted.  

On VA examination, in February 2003, the claims file was 
available.  The Veteran was 5 foot 63/4 inches tall and weighed 
271 pounds.  She was losing weight following an initial gain.  
Her activities were restricted secondary to fatigue, loss of 
sleep, shortness of breath, and polyuria.  She gave a history 
of hypertension, for which she was currently on medication.  
She had no history of myocardial infarction, angina, stroke, 
or deep venous thrombosis.  On examination, her heart had a 
regular sinus rhythm without murmur.  She was noted to be 
quite obese.  Three blood pressure readings were within 
normal limits.  The diagnoses included a history of 
hypertension, currently on medication.  

On VA hospitalization in June 2004, blood pressure was 
115/80.  Examination revealed her heart to have a regular 
rate and rhythm without murmurs or extra sounds.  

The VA clinical notes followed the Veteran through March 
2008, when several blood pressure readings, within normal 
limits, were recorded.  Cardiovascular tests were also done 
in March 2008.  

The Veteran had a VA examination for her hypertension in July 
2008.  The claims folder was reviewed.  The Veteran did not 
recall when the first diagnosis was made or treatment given.  
She had treatment for sure in the last 7 years.  The course 
since onset had been stable.  Current medications were listed 
and her history relative to hypertension was delineated.  
Testing was interpreted as showing possible mild inducible 
ischemia of the distal interior wall.  However, that might 
have been due, in part, to a shifting breast attenuation 
artifact.  There was normal left ventricular function.  On 
direct examination, the Veteran had a pulse of 70 beats per 
minute and a blood pressure of 130/80.  Her heart had a 
regular rhythm with first and second heart sounds.  There 
were no murmurs or other abnormal sounds.  Three blood 
pressure readings were within normal limits.  Laboratory 
studies were reviewed.  An electrocardiogram showed a normal 
heart size.  The diagnosis was essential hypertension.  The 
VA examiner opined that her hypertension did not begin or 
increase in service, as it started years after leaving 
service.  

Conclusion

The Veteran feels that her hypertension had its onset in 
service.  Once again, the Board notes that, whether a current 
disorder is related to symptoms in service is a medical 
question requiring a competent medical opinion from a trained 
medical professional.  38 C.F.R. § 3.159(a) (2008); see also 
Grottveit, at 93; Espiritu, at 494-5.  As a lay witness, the 
Veteran's assertion of a connection is merely her claim and 
it is not competent evidence.  There is no competent medical 
evidence of hypertension during service or within the first 
post-service year.  There is no competent medical evidence 
connecting the current hypertension to the Veteran's military 
service.  In accordance with VCAA, the Board obtained a 
medical opinion.  That opinion was against the claim.  The 
reasoning was simple and succinct, but adequate.  
Hypertension did not begin or increase in severity during 
service because it started years after leaving service.  

The medical records and medical opinion form a preponderance 
of competent evidence on this issue.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  



Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the current severity of the 
disorder.  As such, the Board has considered all the evidence 
of record.  Also, the Court discussed the concept of "staged 
ratings," finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-28.  

Chronic Otitis Media

The Veteran asserts that her otitis is worse than rated.  She 
reports that it causes constant pain, swelling, and 
infections in both ears.  She feels that a 10 percent rating 
should be applied to each ear, with a bilateral factor.  In 
response to the Veteran's contention, it must be noted that 
the regulation begins by stating that bilateral factor 
applies to disease or injury of both arms, or both legs, or 
of paired skeletal muscles.  In subsection (c) it restates 
that the bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. § 4.26 
(2008).  Since the ears are not extremities (arms or legs) or 
skeletal muscles, the bilateral factor does not apply.   

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) will be rated as 10 
percent disabling during suppuration or with aural polyps.  
38 C.F.R. Part 4, § 4.87, Code 6200 (2008).  10 percent is 
the only and highest rating provided under this Diagnostic 
Code.  

Chronic otitis externa will be rated as 10 percent disabling 
where there is swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  
38 C.F.R. Part 4, § 4.87, Code 6210 (2008).  Again, 10 
percent is the only and highest rating provided under this 
Diagnostic Code.  

The Board has considered the Veteran's history.  38 C.F.R. 
§ 4.1 (2008).  The Veteran was seen at a private clinic in 
December 1984 for a viral upper respiratory infection.  Her 
tympanic membranes looked "pretty good."  In January 1985, 
she complained of pain in her left ear.  There was dullness 
in the left tympanic membrane with early signs of otitis 
media.  The right tympanic membrane was normal.  The 
impression was otitis media, left.  Medication was 
recommended.  A note dated in February 1985 reports that the 
Veteran stopped taking the recommended medication because it 
caused "kidney pains."  Objectively, both ears were dull, 
with a possible air fluid level.  Probable partially treated 
otitis media was the assessment.  A different antibiotic was 
recommended.  

The Veteran returned to the private clinic, in December 1985, 
with a complaint of having a respiratory infection for a week 
and a half.  She denied earaches and examination showed the 
tympanic membranes were clear, bilaterally.  

In February 1997, the Veteran was admitted to a private 
hospital for treatment of otitis media, otitis externa, and 
facial cellulitis, as well as a dental abscess following a 
recent dental extraction.  The facial cellulitis and dental 
abscess responded to medical treatment.  The otitis externa 
continued with only slow improvement.  The diagnoses included 
malignant right otitis externa.  

The evidence pertaining to the current claim shows that, in 
November 2001, Dr. M. B. S. wrote that the Veteran had pain 
in her left ear.  It was a dull ache.  There was no discharge 
or wax.  Hearing was normal.  Objectively, the left ear was 
mildly symptomatic and the assessment was left ear otitis 
media.  Ear drops were recommended.  

Progress notes from private physician, G. P. N., M.D., show 
normal ear findings in May 2001, June 2001, October 2001, and 
June 2002.  

On VA examination, in February 2003, the claims file was 
available.  The Veteran gave a history of otitis media in 
service.  Four years earlier, she required hospitalization 
and intravenous antibiotics.  She had not had an ear 
infection in the last year.  She did not complain of hearing 
loss.  She had no current treatment until the otitis 
returned.  There were no current findings.  The diagnoses 
included recurrent otitis media.  

On admission for gynecologic problems, in October 2005, the 
Veteran had a detailed examination.  It was noted that she 
had a history of recurrent external otitis.  She denied any 
recent ear pain or discharge.  Otoscopy disclosed clear 
external ear canals and the tympanic membranes were intact.  
The examination was within normal limits.  

On VA examination in July 2008, the Veteran recounted 
treatment for ear infections during service.  She reported 
that she had no ear infections in the last few years and that 
she still had ear pains.  The pains were said to affect both 
ears, occur 1 to 2 times a year and last days.  Examination 
revealed both ear canals to be dry and scaly, without edema 
or discharge.  There were no aural polyps.  The tympanic 
membranes and mastoids were normal.  There was no evidence of 
middle or inner ear infection.  Clinically, there was no 
hearing loss, staggering gait, or imbalance.  The examiner 
concluded that the only current symptoms were dry skin in the 
auditory canals and vague pains off and on.  The examiner 
emphasized that there was no evidence of any otitis now.  He 
expressed the opinion that a hearing loss, if any on audio 
examination, was not related to the service-connected otitis.  

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) will be rated on hearing impairment.  38 C.F.R. 
Part 4, § 4.87, Code 6201 (2008).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Code 
6100 (2008).  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On the authorized VA audiological evaluation, in July 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
10
10
15
12.5
Left
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent correct in each ear.  These audiologic results 
produce a numeric designation of "I" for the right ear and 
"I" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2008).  The diagnosis was right ear hearing 
within normal limits and left ear hearing within normal 
limits.  





Conclusion

The current 10 percent rating is the highest that can be 
assigned under Diagnostic Code 6200 for chronic suppurative 
otitis media and it requires active suppuration, which has 
not been demonstrated in this case.  

Ten percent is also the highest rating assignable under 
Diagnostic Code 6210 for chronic otitis externa.  That rating 
contemplates swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  It would 
be generous to say that the dry and scaly ear canals found on 
the recent examination and the Veteran's complaints of ear 
symptoms may approximate these criteria.  However, in the 
absence of objective evidence of swelling, serous discharge, 
and itching requiring frequent and prolonged treatment it is 
clear that her service-connected ear problem is well within 
these criteria and a higher rating would not be warranted on 
a schedular or extraschedular basis.  See the further 
discussion of extraschedular rating below.  

The Board has considered all possible bases for a higher 
rating.  Chronic nonsuppurative otitis media with effusion 
(serous otitis media) will be rated on hearing impairment, so 
a higher rating could be assigned if the Veteran had a 
related hearing impairment that would meet the criteria for a 
higher rating.  In this case, the medical opinion is to the 
effect that the Veteran does not have a related hearing loss; 
and, more significantly, her hearing is within normal limits.  
So she does not have a compensable hearing loss and certainly 
does not have a hearing loss that would approximate the 
criteria for a rating in excess of the current 10 percent.  

While the Veteran may feel that her ears are disabling to the 
extent that a higher rating is warranted, the objective 
findings of the trained medical personnel, using established 
testing and examination procedures, are significantly more 
probative in determining the extent of the disability.  In 
this case, the medical findings form a preponderance of 
evidence.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the chronic otitis media has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 10 percent rating.  

Vaginitis

Initially, the Board notes that the RO has rated the 
Veteran's recurrent urinary tract infections and vaginitis 
together under Diagnostic Code 7611 and assigned a 10 percent 
rating.  In actuality, the conditions each have their own 
rating codes with different rating criteria.  The Veteran 
asserts that the disabilities should be rated separately and 
the Board agrees.  

Again, reviewing the pertinent history, the Veteran was seen 
at a private clinic, in August 1984, for vaginal bleeding.  
It was determined that she had an intrauterine pregnancy.  
The vagina was pink with rugae.  She delivered by C-section 
in November 1984.  There was no report of vaginitis.  A 
private clinical note of January 1985 reflects complaints of 
burning and irritation outside the vaginal area.  The vulva 
was found to be somewhat reddened, as were the labia.  There 
were no lesions.  The vagina had a moderate discharge, off-
white in color.  The assessment was monilial vaginitis.  
Internal and external medications were recommended.  

In her September 2004 substantive appeal, the Veteran 
reported that her vaginitis was still symptomatic despite 
medication.  More recently, in April 2005, she reported that 
she bled all the time despite medication.  

The Veteran's urinary tract infections and vaginitis are 
currently rated as 10 percent disabling under Diagnostic Code 
7611.  That Diagnostic Code provides that a disease or injury 
of the vagina will be rated as noncompensable where symptoms 
do not require continuous treatment.  The current 10 percent 
rating will be assigned for symptoms that require continuous 
treatment.  The next higher rating, and the highest under 
these criteria, provides a 30 percent evaluation where the 
symptoms are not controlled by continuous treatment.  
38 C.F.R. Part 4, § 4.87, Code 7611 (2008).  

Turning to the current evidence, progress notes from private 
physician, G. P. N., M.D., show normal genitalia in May 2001, 
June 2001, October 2001, and June 2002.

On VA examination, in February 2003, the claims file was 
available.  There were no complaints, findings or diagnoses 
as to vaginitis.  

In May 2004, the Veteran came to a VA primary care facility 
and complained of a possible yeast infection in her whole 
body.  She had vaginal pruritis, a white discharge, and mild 
sore throat.  Her oropharanx had mild erythema and a minimal 
amount of white discharge.  The assessment was thrush and 
yeast vaginitis.  Medication was recommended.  

During her June 2004 VA psychiatric hospitalization, the 
Veteran experienced an outbreak of genital herpes in her 
gluteal fold and was treated with medication that alleviated 
the outbreak.  

A gynecology surgery consult note of August 2005 shows that 
examination revealed normal external genitalia.  There were 
no vaginal lesions noted.  

Microbiology reports of the Veteran's urine, in September 
2005, were positive for lactobacillus and staphylococcus.  A 
culture in October 2005 showed streptococcus agalactiae.  

A gynecology surgery follow-up clinic note, for December 
2005, shows the Veteran was approximately 6 weeks post 
surgery.  Her abdomen was benign and the incision was healing 
well.  The cuff was healing well with an area of granulation 
tissue which was cauterized with silver nitrate.  There were 
no pelvic masses or evidence of malignancy.  

A gynecology surgery consult note, dated in June 2006, shows 
the Veteran denied any complaints or problems.  Objectively, 
her abdomen was benign with no palpable organomegaly or 
masses.  Pelvic examination disclosed normal external 
genitalia.  No vaginal or labia lesions were noted.  There 
was no unusual discharge or odor.  Pelvic examination 
revealed no adnexal masses, tenderness, or nodularity.  The 
assessment was a normal gynecological examination.  An 
addendum shows that a Pap (Papanicolaou) smear was negative.  

A women's health care note of February 2008 shows the Veteran 
was seen for a complaint of pain and vaginal discharge, 
abdominal pain and rectal bleeding for one month.  
Objectively, her abdomen was soft with normal bowel sounds 
and no tenderness or organomegaly.  Her external genitalia 
had a female pattern hair distribution.  The vulva and 
urethra had normal findings.  The vagina had inflammation 
with a curdy discharge.  The vaginal cuff was normal.  The 
diagnosis was vaginitis.  Treatment was recommended.  

A women's health care note of March 2008 reflects the 
Veteran's complaint of vaginal itching.  She denied any 
discharge.  Her labia were erythemic without lesions noted.  
No abnormal discharge was seen.  Bimanual examination was 
without cervical motion tenderness (CMT), adnexal tenderness 
or fullness.  The impression was candidiasis.  Medication was 
recommended.  Candidiasis is an infection with a fungus of 
the genus Candida.  Vaginal candidiasis is a form of 
vaginitis.  Dorland's Illustrated Medical Dictionary, 255 
(28th ed., 1994).  

In March 2008, the Veteran was afforded VA laboratory studies 
of vaginal fluid specimens for vaginitis.  Tests for 3 
microbes were negative.  

On the September 2008 VA gynecological examination, the 
Veteran reported persistent vaginal bleeding.  It was noted 
that she was a poor historian and obtaining information was 
difficult.  The course since onset was stable.  The condition 
was being treated, but continuous treatment was not required.  
The response to treatment was good and symptoms were 
controlled.  There were no hormonal treatments.  In 2005, a 
total left oophorectomy, total right oophorectomy, and total 
hysterectomy were performed for heavy menses.  The Veteran 
reported the onset of chronic lower abdominal and pelvic pain 
in March 2008.  It had been stable.  It was being treated and 
continuous treatment was required.  The Veteran also reported 
vaginal dryness since 2004 was stable and not being treated.  

Vaginal irritation and discharge reportedly began in March 
2008 and were intermittent with remissions.  They were being 
treated but did not require continuous treatment.  The 
response to treatment had been fair, with symptoms partially 
controlled.  There were no hormonal treatments.  Treatment 
was antifungal and antibacterial agents.  Treatment was 
"prn."  Prn is an abbreviation for the Latin, pro re na'ta, 
according as circumstances may require.  Dorland's 
Illustrated Medical Dictionary, 1352 (28th ed., 1994).  

Physical examination disclosed relaxation of the perineum, 
related to pregnancy.  There was vaginal discharge.  The 
vulva and perineum were very irritated.  The clinical 
presentation was like a yeast infection.  There was 
tenderness and extensive vulovaginitis consistent with a 
yeast infection.  Diagnoses were vaginal dryness and vaginal 
irritation.  It was commented that the Veteran continued to 
have clinical evidence of vaginitis and vulvitis and was 
presently being treated.  She was also a diabetic and 
reported urinary incontinence which required the use of 
"Depends" which helped to irritate her vulvitis/vaginitis.  

Conclusion

Initially, the Board notes that the Veteran has claimed a 
higher rating based on a wide variety of genitourinary and 
gynecologic symptoms.  This evaluation is limited to the 
vaginitis and does not include the service-connected urinary 
tract infection and its manifestations.  That is evaluated 
separately below.  Nor does this evaluation include symptoms 
such as bleeding and heavy menses related to the non-service-
connected total left oophorectomy, total right oophorectomy, 
and total hysterectomy.  38 C.F.R. § 4.14 (2008).  

The record in this case shows that the Veteran has flare-ups 
of vaginitis from time to time.  These flare-ups require 
treatment but do not require continuous treatment.  However, 
they happen with sufficient frequency that it is reasonable 
to conclude that continuous treatment would be necessary to 
control the condition.  Thus, a 10 percent rating is 
appropriate in this case.  38 C.F.R. § 4.7 (2008).  

The evidence does not show that continuous treatment has 
failed to control the vaginitis.  Rather, the preponderance 
of competent medical evidence shows that the vaginitis does, 
in fact, respond to treatment.  Consequently, the 30 percent 
evaluation where the symptoms are not controlled by 
continuous treatment is not warranted.  38 C.F.R. Part 4, 
§ 4.87, Code 7611 (2008).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and a rating in excess of 10 
percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the vaginitis has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 10 percent rating.  

Urinary Tract Infection

In her July 2003 NOD, the Veteran reported that she suffers 
urgency, hesitancy, incontinence, frequent and painful 
urination, infection, cyst, and wets herself when coughing or 
sneezing.  In her September 2004 substantive appeal, she 
reported that her urinary tract infection remained 
symptomatic despite medication.  

The Board has considered all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
This includes consideration of all applicable rating criteria 
and whether additional ratings may be assigned under other 
criteria.  As noted above, vaginitis is rated under 
Diagnostic Code 7611.  

Recurrent urinary tract infection are rated under the 
provisions of 38 C.F.R. § 4.115a (2008).  That section 
provides:  
Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where Diagnostic Codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary               100 percent
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, estpecially 
cardiovascular....................
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,               
80 percent
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of 
exertion....................................
  Constant albuminuria with some edema; or, definite decrease 
in              60 percent
   kidney function; or, hypertension at least 40 percent
   disabling under Diagnostic Code 
7101.........................
  Albumin constant or recurring with hyaline and granular 
casts                 30 percent
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 
7101....................................................
  Albumin and casts with history of acute nephritis; or,                                 
0 percent
   hypertension non-compensable under Diagnostic Code 
7101......
Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or       
......
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent                 60 percent
   materials which must be changed more than 4 times per 
day....
  Requiring the wearing of absorbent materials which must be                   
40 percent
   changed 2 to 4 times per 
day.................................
  Requiring the wearing of absorbent materials which must be                   
20 percent
   changed less than 2 times per 
day............................
Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to                 40 percent
   void five or more times per 
night............................
  Daytime voiding interval between one and two hours, or;                        
20 percent
   awakening to void three to four times per 
night..............
  Daytime voiding interval between two and three hours, or;                      
10 percent
   awakening to void two times per 
night........................
Obstructed voiding:
  Urinary retention requiring intermittent or continuous                              
30 percent
   
catheterization..............................................
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or
   combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to
     obstruction.
    4. Stricture disease requiring periodic dilatation every 
2                         10 percent
     to 3 
months................................................
  Obstructive symptomatology with or without stricture 
disease                   0 percent
   requiring dilatation 1 to 2 times per 
year...................
Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent                  
30 percent
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive 
management....................
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or                   10 percent
   requiring intermittent intensive 
management..................
38 C.F.R. § 4.115a (2008).  

The history shows that in April 1985, the Veteran came to a 
private clinic and complained that for 2 days she had had 
urinary frequency, dysuria, fever, low back pain, and 
dysuria.  She gave a history of past nephritis.  She reported 
a little vaginal itching, which she was treating with an 
over-the-counter medication.  Urinalysis revealed an elevated 
white blood cell count and moderate bacteria.  The assessment 
was a urinary tract infection and history of probable yeast 
on self therapy.  Antibiotics were recommended.  

On private psychiatric hospitalization, in December 2000, 
urinalysis disclosed white and red blood cells.  The 
diagnoses included urinary tract infection.  

Records from private physician, M. B. S., M.D., cover the 
period from July 1998 to July 2002.  Urinalysis in November 
1999 disclosed a trace of blood and some bacteria.  A note 
dated in September 2001 shows the Veteran complained of pain 
on urination.  In a letter dated in September 2001, the 
doctor reported that the Veteran complained of possible 
pyelonephritis, reporting of history of that disease.  She 
complained of right sided low back pain with increased 
urinary frequency and occasional dysuria.  Laboratory studies 
were done.  A note, dated in late September 2001, indicates 
the Veteran was on medication for a urinary tract infection.  
Subsequent notes and letters do not reflect any continuation 
of the urinary tract infection.  

On VA examination, in February 2003, the claims file was 
available.  The Veteran gave a history of renal and bladder 
infections during service.  She had occasional bouts of 
urinary tract infections, approximately one every three 
months.  She self treated with over-the-counter medications, 
increased fluids, and cranberry juice.  Occasionally she 
needed antibiotics.  She had a history of frequency, 
hesitancy, and dysuria with her cystitis.  She had an 
overactive bladder with complaints of incontinence with urine 
daily, at times.  She had had a recent hospitalization for a 
urinary tract infection.  Her abdomen had no organomegaly or 
tenderness.  There were no other relevant findings.  
Diagnoses included history of polynephritis in service with 
hospitalization.  History of returned urinary tract 
infections, bladder infections needing antibiotics, and one 
time with hospitalization.   

The VA clinical notes contain records of urinalysis in 
October 2005, October 2007, November 2007, February 2008, and 
March 2008.  There were elevations in glucose.  In October 
2007, there were some minor elevations, which were not seen 
on subsequent tests.  Test results were otherwise within 
normal limits.  

In early November 2007, the Veteran was hospitalized, 
following an attempt to kill herself by drinking lots of 
water.  She reported increased urination due to the increased 
water consumption.  An intake assessment indicated that she 
had no urinary problems.  Nursing notes, dated during that 
November 2007 hospitalization, indicate that the Veteran was 
continent and able to void.  On an endocrinology 
consultation, she reported that she was often thirsty and had 
increased urination.  

A women's health care note of February 2008 shows the Veteran 
was seen for a complaint of pain and vaginal discharge, 
abdominal pain and rectal bleeding for one month.  
Objectively, her bladder had no fullness or tenderness.  The 
urethra was normal with no induration, tenderness, meatal 
discharge or prolapse.  

On the July 2008 VA genitourinary examination, it was 
reported that the Veteran had pylonephritis in service.  
Pylonephritis is rated as renal dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7504 (2008).  Since then, she had several treatments.  
She wore Depends, off and on.  The course had been stable.  
There was reported to be urinary leakage with urinary 
incontinence and stress incontinence.  She wore absorbent 
material that had to be changed less than 2 times per day.  
There had been no hospitalizations for urinary tract 
infection in the past 12 months.  Drainage had not been 
required in the past 12 months.  No medication had been 
required in the last 12 months.  There was no requirement for 
intensive management.  There was no history of obstructed 
voiding (urinary retention), urinary tract stones, renal 
dysfunction or renal failure, acute nephritis, hydonephrosis, 
or cardiovascular symptoms.  There was a normal bladder 
examination with no abdominal or flank tenderness.  
Urinalysis was normal, except for an elevated glucose.  

Conclusion

Comparing these finding to the rating criteria, the Board 
notes that the Veteran wears absorbent materials which must 
be changed less than 2 times per day.  This was reported on 
the July 2008 VA genitourinary examination and confirmed on 
the September 2008 gynecologic examination.  It warrants a 20 
percent rating on the basis of voiding dysfunction.  Higher 
ratings require more frequent changing of absorbent 
materials, more than twice daily, which is not shown here.  
Neither does the evidence show any other criteria for a 
rating in excess of 20 percent for the service-connected 
urinary tract infection.  As the preponderance of the 
evidence is against a rating in excess of 20 percent, the 
benefit of the doubt doctrine is not applicable and a rating 
in excess of 20 percent must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the recurrent urinary tract infection has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  

Residuals of a Right Ganglion Cyst

The Veteran feels that a higher rating is warranted for her 
right wrist symptoms.  She states that she has lost strength 
and movement in her wrist, and has constant pain and pain on 
motion.  She also claims to have ankylosis in her wrist.  

The Veteran's right ganglion cyst is currently rated as 10 
percent disabling under Diagnostic Code 7819, effective 
August 28, 2001.  The Board observes that the schedular 
criteria for rating scars were amended during the pendency of 
the Veteran's appeal, effective August 30, 2002.  As the 
Veteran was provided with notice of both sets of criteria in 
the July 2004 statement of the case, Board consideration of 
her claim under both sets of criteria does not prejudice her.  

Pre-August 2002 Diagnostic Code 7819 provides that new benign 
skin growths are to be rated as scars, disfigurement, etc.  
Such rating criteria also indicates that, unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  A Note reflects that 
the most repugnant conditions may be submitted for Central 
Office rating  with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  

Post-August 2002 Diagnostic Code 7819 provides that benign 
skin neoplasms will be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Both pre- and post-August 2002 Diagnostic Code 7800 provides 
ratings for disfigurement of the head, face, or neck.  As the 
Veteran's scar is located on the right wrist, Diagnostic Code 
7800 (2002), (2008) is inapplicable.  Additionally, pre-
August 2002 Diagnostic Codes 7801 and 7802 are relevant to 
evaluating scars due to burns and are also inapplicable.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows:
Area or areas exceeding 144 square inches (929 sq.cm.)
	40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)	
	30 percent
        Area or areas exceeding 12 square inches (77 sq. cm.)	
	20 percent
        Area or areas exceeding 6 square inches (39 sq. cm.)	
	10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
        Note (2): A deep scar is one associated with underlying 
soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion will be 
rated as 10 percent disabling if they involve an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Pre-August 2002 Diagnostic Code 7803 provides a 10 percent 
rating for scars that are superficial, poorly nourished, with 
repeated ulceration.  Post-August 2002 Diagnostic Code 7803 
provides that unstable superficial scars will be rated as 10 
percent disabling.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  

Pre-August 2002 Diagnostic Code 7804 provides a 10 percent 
rating for scars that superficial, tender, and painful on 
objective demonstration.  Post-August 2002 Diagnostic Code 
7804 provides that superficial scars which are painful on 
examination will be rated as 10 percent disabling.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  

Both pre- and post-August 2002 Diagnostic Code 7805 provides 
that other scars are to be rated on limitation of function of 
affected part.  

A limitation of motion of the wrist will be rated as 10 
percent disabling where dorsiflexion is less than 15 degrees 
or palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Code 5215 (2008).  Higher ratings require 
ankylosis of the wrist.  38 C.F.R. § 4.71a, Code 5214 (2008).  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 86 (28th ed., 1994).  Despite 
the Veteran's claim, ankylosis is not demonstrated by the 
evidence in this case.  

Records from private physician, M. B. S., M.D., cover the 
period from July 1998 to July 2002.  They do not reflect any 
right wrist complaints or findings.  In September 2001, the 
Veteran complained of numbness and tingling in the left hand.  
She had subjective numbness and pain in the ulnar aspect of 
the left hand.  The assessment was diabetic neuropathy.  

The report of the February 2003 VA examination shows that the 
claims folder was available.  The Veteran complained of 
numbness and tingling in both hands and fingers, with 
contractures of the digits of her left hand at times.  She 
complained of weakness and loss of strength.  Examination 
showed normal strength in the upper extremities, bilaterally.  
Tinel's sign was negative, bilaterally.  There was a positive 
balance sign in the left wrist.  There was decreased 
sensitivity on her left upper extremity.  Diagnoses included 
"Complains of neuropathy, mostly to her hands, and 
contractures of the left digits, left hand."  It was noted 
that she had a history of carpal tunnel syndrome and 
examination showed mostly the left wrist with secondary 
contractures of the fingers at times.  There were no right 
wrist findings or diagnoses.  X-ray studies of both wrists 
were normal.  

On her July 2008 VA examination, the Veteran reported that a 
ganglion cyst on the dorsal aspect of her right wrist was 
aspirated during service and that since then she had 
intermittent pain in the right wrist, with remissions.  She 
currently treated it with aspirin and a splint.  There was no 
deformity, giving way, instability, stiffness, weakness, or 
other symptomatology.  There were no episodes of dislocation, 
subluxation, or locking.  There was no effusion, affect on 
joint motion, flare-ups of joint disease, or inflammation.  
The examiner measured right wrist motions.  Pain was noted on 
palmer flexion, beginning at 50 degrees and ending at 70 
degrees.  The summary was painful movement of the right 
wrist.  It was specified that, at this time, there was no 
signs of the ganglion cyst on the right wrist.  

Conclusion

The current 10 percent rating is appropriate for the 
Veteran's right wrist pain.  A higher rating would require 
significant objective findings, such as the ankylosis 
(immobility) of the wrist.  The measured wrist motions show 
that the wrist is not ankylosed.  Here, again, while the 
Veteran may feel that the symptoms of her ganglion residuals 
warrant a higher rating, the findings of the trained medical 
professional demonstrate that the disability does not 
approximate any applicable criteria for a rating in excess of 
the current 10 percent.  The medical findings form a 
preponderance of evidence; and that preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the residuals of a right ganglion cyst have not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

For each disability rated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2008) have been considered whether or 
not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a chronic respiratory disability is 
denied.  

Service connection for hypertension is denied.  

An initial disability rating in excess of 10 percent for 
chronic otitis media is denied.  

An initial separate disability rating of 10 percent, and no 
more, is granted for vaginitis, subject to the laws and 
regulations governing payment of monetary benefits.  

An initial separate disability rating of 20 percent, and no 
more, is granted for recurrent urinary tract infections, 
subject to the laws and regulations governing payment of 
monetary benefits.

An initial disability rating in excess of 10 percent for 
residuals of a right ganglion cyst is denied.  


REMAND

VCAA requires VA to obtain medical opinions when they are 
required to decide an issue.  38 U.S.C.A. § 5103A (West 
2002).  An important part of the medical opinion is the 
explanation.  When the Board previously remanded the case, it 
specifically requested explanations of the requested medical 
opinions.  The Court has held that a remand by the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders and that VA 
has a duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, there 
must be adequate explanations of the medical opinions and, 
while the Board regrets the further delay, some issues must 
be remanded for those adequate explanations.  

What constitutes an adequate explanation will vary from case 
to case with the varying facts and medical principles.  In 
some case, a lengthy analysis of medical interactions may be 
required while in others, it may be sufficient to identify 
the salient facts, or lack thereof.  In this case, there was 
a simple but adequate explanation for hypertension.  It did 
not begin or increase in service because it started years 
after leaving service.  Similarly, it was adequately 
explained that her respiratory problems started much later 
than her active service.  

As to the carpal tunnel syndrome, in July 2008, the examiner 
noted the Veteran's complaints of left hand numbness, pain 
and tingling.  Objective findings were normal and there was 
no testing.  Nevertheless, the examiner diagnosed carpal 
tunnel syndrome.  He also expressed his opinion that it was 
at least as likely as not that the carpal tunnel syndrome 
began during her active service.  No explanation for the 
opinion was given.  In the absence of objective findings, 
testing, and an explanation, the Board finds not only that 
the examination did not comply with the Board's remand, but 
that it is entirely inadequate for adjudication.  

In September 2008, the Veteran had a VA psychiatric 
examination.  The diagnosis was PTSD and the examiner 
expressed the opinion that it was not caused by or the result 
of military service.  The Board finds such opinion to be 
inadequate for adjudication.  Benefits can be awarded even 
though a disability was not caused by or the result of 
military service.  Compensation is paid for disability 
arising from disease or injury incurred in line of duty 
during service or that increased in severity, beyond its 
natural progress, during active service.  Thus, the questions 
which must be addressed are those that the Board previously 
asked.  Because the examiner failed to respond to the Board's 
previous questions, the case must be returned for compliance.  

The examiner also failed to provide the complete explanation 
required by the Board.  The rationale was, "[t]he above 
opinion is based on the Veteran's military records, review of 
the C-file, treatment records, clinical evaluation, review of 
recent research, and DSM-IV diagnostic criteria."  That is 
not an explanation.  In this case, it is not enough to say 
that the opinion was based on the record; rather, the 
examiner must state what facts, or lack of facts, in that 
record resulted in the opinion.  

Also, the mental examination report seems to focus on pre-
service trauma, which would raise the question of possible 
aggravation in service.  The report does not offer a clear 
opinion as to aggravation.  The Board must address all issues 
reasonably raised by the record.  So, a clear opinion on the 
aggravation aspect of the issue is necessary.  Additionally, 
while the report focuses on pre-service trauma and diagnoses 
PTSD, it does not sufficiently address a long history of 
delusional symptoms, such as the Veteran's recent belief that 
her neighbors made her drink excessive amounts of water to 
kill herself.  An opinion that considers the possibility of 
more than one psychiatric diagnosis and whether any of the 
Veteran's diagnoses began in service or increased in severity 
during service is necessary.  

Accordingly, the claims of entitlement to service connection 
for carpal tunnel syndrome of the left wrist and an acquired 
psychiatric disability are REMANDED for the following action:

1.  The Veteran should be afforded 
nerve conduction studies to determine 
the nature and extent of any carpal 
tunnel syndrome.  Thereafter, the 
claims folder should be returned to the 
examiner who conducted the July 2008 VA 
neurologic examination.  He should 
identify the objective findings that 
support a current diagnosis of carpal 
tunnel syndrome of the left wrist.  He 
should explain what evidence, or lack 
of evidence, he relied on in reaching 
the opinion that the Veteran has carpal 
tunnel syndrome that at least as likely 
as not had its onset in service.  If 
the examiner who did the July 2008 
neurologic examination is not 
available, another physician can 
provide an opinion.  If further 
examination or testing of the Veteran 
is needed to respond to these 
inquiries, it should be scheduled.  

2.  The Veteran should be scheduled for 
examination by a psychiatrist.  The 
claims folder should be made available 
to the examiner.  Any necessary tests 
or studies should be done.  The 
examiner should respond to the 
following inquiries with complete 
explanations.  

a.  The examiner should express an 
opinion as to whether it is, at least 
as likely as not, that the Veteran has 
PTSD as the result of trauma during 
service?  

b.  Is it at least as likely as not 
that any currently diagnosed acquired 
psychiatric disability had its onset in 
service?  Please explain.   

c.  Is it at least as likely as not 
that any pre-existing acquired 
psychiatric disability increased in 
severity during the Veteran's active 
service?  If so, was that increase more 
that the natural progress of the 
disorder?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, based 
on the entirety of the evidence.  If 
the claim remains denied, the Veteran 
and her representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


